Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
	2.	The following is an examiner’s statement of reasons for allowance:
3.	Claims 1-8 are allowed 
4.	Independent claim 1 claims a hybrid wave computer that computes an inputted original signal as frequency information includes: an input module configured to separate a frequency of the original signal by detecting an oscillation of an piezoelectric element by each position as the original signal having an embedded frequency of several bands is transmitted in a form of acoustic waves on a substrate provided with the piezoelectric element; a calculation module including at least one vibration amplifier or vibration damper for receiving the frequency of the original signal separated in the input module and amplifying or attenuating a wave for each frequency band to calculate the inputted original signal in a frequency band; and a storage module configured to store binarized frequency information in the calculation module as digital information, so that the original signal is interfaced in a form of wave, in a manner not disclose or suggested in any prior art.  

The representative closest prior art is Sheng et al., US Patent Application (20140247230), hereinafter “Sheng” and Zhang et al., US Patent Application (20110242001), hereinafter “Zhang”, which do not teach the features claimed in the independent claim 1: “1. A hybrid wave computer that computes an inputted original signal as frequency information, the hybrid wave computer comprising: an input module including a substrate and a piezoelectric element, the input module configured to separate a frequency of-from the original signal, transmitted on the surface as a surface acoustic wave, by detecting a penetration depth of the surface acoustic wave based on an oscillation of the piezoelectric element; a calculation module including at least one vibration amplifier or vibration damper for receiving the frequency of the original signal separated in the input module and amplifying or attenuating a wave for each frequency band to calculate the inputted original signal in a frequency band; and a storage module configured to store binarized frequency information in the calculation module as digital information, wherein the original signal is interfaced in a form of waves”.

In regards to claim 1 the representative prior art is Sheng and Zhang. Sheng discloses a way of determining a touch contact object type is disclosed. A signal detected due to a touch input object contacting a touch input surface is received. At least a portion of the received signal is compared with one or more signatures of one or more touch input object types. A type of the touch input object contacting the surface is determined based at least in part on the comparison.
Zhang discloses a simplified touch screen system that can sense when an object is held in continuous direct or indirect contact with a transparent substrate of the touch screen system as well as determine a location (e.g., X, Y coordinates) of the object in relation to the transparent substrate. The touch screen system employs capacitance technology to sense whether the object is held in contact with the transparent substrate and acoustic sensing technology to determine a position of the object that is contacting the transparent substrate. The touch screen system requires a reduced number of shielding and isolation layers to be deposited upon the transparent substrate, partially because the touch screen system utilizes a bezel associated with an underlying display to provide shielding against electromagnetic radiation emitted by the display.

In regards to claim 1 Sheng and Zhang, alone, or in combination, do not provide a teaching, a suggestion or a motivation that could be found either in the art or within the skill of one of ordinary skill in the art prior to the effective time of the invention to modify or combine the prior art to disclose the cited claim limitations above and more specifically “A hybrid wave computer that computes an inputted original signal as frequency information, the hybrid wave computer comprising: an input module including a substrate and a piezoelectric element, the input module configured to separate a frequency of-from the original signal, transmitted on the surface as a surface acoustic wave, by detecting a penetration depth of the surface acoustic wave based on an oscillation of the piezoelectric element” of the claimed invention.  Claims 2-8 depend from claim 1 respectively and as such the claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MICHAUD whose telephone number is (571)270-3981. The examiner can normally be reached 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J MICHAUD/Examiner, Art Unit 2694